DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1, 2, and 5-15 in the reply filed on 22 July 2022 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nicolantonio (US 2002/0034463).
With respect to claims 1, 2, 5-7, and 11-13, Di Nicolantonio discloses a system (see Di Nicolantonio, Fig. 1) for cracking hydrocarbons (see Di Nicolantonio, paragraph [0001]) comprising: (a) a fired heater having a radiant section (16) and a convection section (10); (b) a radiant coil disposed within the radiant section (16) of the heater, the radiant coil comprising rows of tubes, the rows of tubes disposed symmetrically within the radiant section of the heater (see Di Nicolantonio, Fig. 1) (showing multiple rows of tubes arranged symmetrically therein); and (c) a transfer line exchanger fluidly connected to an outlet tube of each of the rows of tubes (see Di Nicolantonio, paragraph [0025]).  Inlet tubes may be connected to respective outlet tubes, and the tubes may be two-pass tubes (see Di Nicolantonio, paragraph [0025]; and Fig. 1).  Di Nicolantonio explains that it is conventional to pass the reaction mixture through a number of parallel coils or tubes in the convection section (see Di Nicolantonio, paragraph [0003]), such tubes being connected to an inlet distributor for flow into the inlet tubes of the radiant coil (see Di Nicolantonio, paragraph [0023]).  A header (manifold) fluidly connects inlet tubes and outlet tubes (see Di Nicolantonio, paragraphs [0025] and [0026]), and such tubes may be arranged linearly (see Di Nicolantonio, Fig. 1).  
Di Nicolantonio does not explicitly disclose wherein the radiant coil comprises three to seven rows of tubes.
However, Di Nicolantonio clearly discloses wherein “[t]he radiant section enclosure includes a plurality of U tubes” (see Di Nicolantonio, paragraph [0025]).  Thus, the disclosure clearly contemplates the use of multiple tubes, e.g., between three to seven rows of tubes.  Moreover, Di Nicolantonio explains that those skilled in the art will make proper consideration of spatial arrangement, location of the burners, location of the inlet header and outlet means, and thermal stress on the U tubes in choosing a suitable spatial arrangement for the desired number of tubes (see Di Nicolantonio, paragraph [0026]).
Claims 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nicolantonio (US 2002/0034463) in view of Brewer (US 6,528,027).
With respect to claims 8-10, 14, and 15, see discussion supra at paragraph 8.  
Di Nicolantonio does not explicitly disclose wherein a tube spacing of each outlet tube is no greater than 1.1 times the tube spacing of each adjacent inlet tube.
However, in a similar system for cracking hydrocarbons comprising radiant section having radiant heating tubes in the form of a U-shaped coil (i.e. the same as Di Nicolantonio) (see Brewer, figures), Brewer teaches that a cool inlet leg may be paired with a hot outlet leg of the plural radiant heating tubes, thereby achieving the optimal uniformity of temperature on a local point or spot basis (see Brewer, column 6, lines 23-27).  Such a pairing permits optimum spacing of tubes, reduces the likelihood of localized spot coking with individual reaction tubes, and provides for closer spacing to be utilized between all inlet and/or outlet legs of the plural reaction tubes within the firebox (see Brewer, column 6, lines 27-33).  Indeed, this near uniform spacing (which would necessarily satisfy the spacing requirements of claims 8-10) minimizes the same shadow effect which Applicant’s claimed spacing requirement achieves (see Brewer, column 6, lines 33-38) (see Applicant’s specification, paragraph [0056]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the system of Di Nicolantonio to provide the same tube spacing of Brewer, such modification achieving the same benefits noted by Brewer.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the system of Di Nicolantonio as described above because both Di Nicolantonio and Brewer are directed to systems utilizing radiant tube cracking of hydrocarbons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Yuan (US 2018/0051906).  Yuan discloses a system for cracking hydrocarbons comprising rows of tubes disposed pseudo symmetrically (see Yuan, Fig. 4) with a preferred spacing of adjacent inlet tubes that may be equidistant to that of adjacent outlet tubes (see Yuan, paragraph [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771